
	
		II
		112th CONGRESS
		1st Session
		S. 1589
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To extend the authorization for the Coastal
		  Heritage Trail in the State of New Jersey.
	
	
		1.Extension of authorizationSection 6(c) of Public Law 100–515 (16
			 U.S.C. 1244 note; 120 Stat. 1859) is amended by striking 2011
			 and inserting 2016.
		
